Case 1:17-cv-02914-AKH Document 101 Filed 03/03/20 Page 1 of 2

LEIGHTON RiP
PAISNER
BRYAN CAVE LEIGHTON PAISNER LLP
1290 Avenue of the Americas
New York NY 10104 3300

T: +1 212 541 2000
F: +1 212 541 4630

March 3, 2020 www.bciplaw.com
5 2

Daniel P. Waxman
Direct: 212/541-2040

dpw axman(@ brvancave.cc mm

By Hand

Hon. Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street, Room 1050
New York, NY 10007

Re: | Maplewood at Upper East Side LLC, v. Sendyk, ev. ad,
Docket No. 17-cv-02914

Dear Judge Hellerstein:

This firm represents plaintiff Maplewood at Upper East Side, LLC. We received notice that this
case, which was originally before the Honorable Deborah A. Batts, has recently been assigned
to your Honor. We write to request that the Court schedule the initial Rule 16 court conference
in this matter.

While this case has been pending for almost three years, no preliminary conference has taken
place. As a brief summary of what has occurred to date, Plaintiff filed its complaint in April
2017 and then filed an amended complaint in May 2017. (ECF Docket Nos. 1 & 17). All of the
defendants then answered Plaintiff's amended complaint or had a default judgment entered
against them. See ECF Docket Nos. 33 (answer of Mala Sendyk, as Administrator of the Estate
of Benjamin Sendyk), 35 (answer of Sharon Sendyk, as Administrator of the Estate of Benjamin
Sendyk); 79 (default judgment against defendant Interiors by B&H, Inc.); and 87 (default
judgment against defendant 1808 2nd Realty LLC). The remaining direct defendant, Chicago
Title Insurance Company, was voluntarily dismissed by Court ordered stipulation (ECF Docket
No. 88).

Defendant Sharon Sendyk commenced a third party action against third party defendants Larry
Gallus and Leonard Rodney, Esq. In lieu of an answer, Mr. Gallus filed a motion to dismiss the
third party complaint on August 21, 2017. Judge Batts would not schedule the Rule 16
conference until she had ruled on this motion. By Order dated July 2. 2019, Judge Batts denied
that motion in part and directed Mr. Gallus to answer. (ECF Docket No. 90). Both Mr. Rodney
and Mr. Gallus have now answered the third party complaint. (See ECF Docket Nos. 52 & 91),
Judge Batts initially scheduled the Rule 16 conference for December 5, 2019, but then

adjourned it to January 16, 2020 and then again to April 16, 2020.

562997659
Case 1:17-cv-02914-AKH Document 101 Filed 03/03/20 Page 2 of 2

Hon. Alvin K. Hellerstein
March 3, 2020
Page 2

The parties have held their Rule 26 conference, exchanged initial disclosures and filed a
discovery plan with the Court. (See ECF Docket No. 98). Pursuant to that plan, fact discovery is
to close on May 1, 2020, and expert discovery is to be completed by June 15, 2020.

Given the length of time this case has been pending and the upcoming deadlines for the
completion of the discovery, we respectfully request that the Court set a Rule 16 conference to
help facilitate discovery and possible resolution of the matter.

Respectfully submitted,

ON eae

Daniel P. Waxman

cc: All counsel of record via ECF and email.

567997659
